Detailed Action
This is the final office action for US application number 15/930,007. Claims are evaluated as filed on February 18, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Reglos, Blackwell, Predick, Ortiz, Lauf, and Kim teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Kim and Baudouin does not disclose the third arm removably secured to an intermediate portion of the second arm (Remarks p. 17), Examiner notes that such has not been asserted. In the rejection below, Reglos has been cited as disclosing a third arm removably secured to an intermediate portion of the second arm.
With regards to Applicant’s argument that Blackwell does not disclose the guide dilator sides shaped to receive the retractor blades and instead each have curved shaped and the retractor blades wrap around the dilator (Remarks p. 17-18), Examiner 
With regards to Applicant’s argument that Kim and Lauf do not disclose that the first arm interface is able to engage the first blade interface by moving the first arm interface, relative to the first blade interface, along an insertion direction generally parallel to the access pathway and toward the surgical site (Remarks p. 19-20), Examiner notes that such has not been asserted. In the rejection below, Predick has been cited as disclosing a blade-arm interface capable of such an engagement based upon the disclosed structure.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “169” in paragraph 73 of the specification dated February 18, 2022.  Examiner notes that it appears the paragraph 73 should be amended as “the lower arm [[169]]159
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘123’ on Fig. 3A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reglos et al. (US 2008/0249372, hereinafter “Reglos”).
As to claim 1, Reglos discloses a retractor system (10) capable of providing access to a surgical site along an access pathway surrounded by tissue (abstract, Fig. 19b), the retractor system comprising: a first arm (156, 126, 62, upper portion of 158 as shown in Fig. 12b, Figs. 1a, 11a, 12a, and 21a); a second arm (114, 80, 48, upper portion of 116 as shown in Fig. 9c, Figs. 1a, 8a, 9a, and 21a) capable of connecting to the first arm via a rack (64, 50, 28, 12, 212, Figs. 1a, 5a, 6a, and 21a) such that the first arm is capable of translating along the rack in a first retraction direction relative to the second arm (Figs. 1a and 21a), the second arm comprising a connection interface (portion of 80 received within 104, ¶136, Figs. 8a, 8h, 8i and 8j); a first retractor blade (162, 22, Figs. 12a and 12b) capable of securing to the first arm such that the first retractor blade extends into the access pathway (Figs. 1a and 21a), the first retractor blade comprising a first tissue engagement surface that engages the tissue (Figs. 19a and 19b); a second retractor blade (120, 22, Figs. 9a and 9c) capable of securing to the second arm such that the second retractor blade extends into the access pathway (Figs. 1a and 21a), the second retractor blade comprising a second tissue engagement surface that engages the tissue (Figs. 19a and 19b); a third arm (upper portion of 84 as shown in Fig. 8i) comprising a connection feature (104) capable of removably securing to the connection interface of the second arm (removable due to threaded connection at least at 112, Figs. 1a and 21a, ¶136) capable of use to removably secure the third arm generally parallel to the first retraction direction (Figs. 1a-1e and 20a-21b). 
As to claim 2, Reglos discloses that at least one of the second arm and the third arm comprises a locking mechanism (112, 86, ¶136) comprising an actuator (112, Fig. 8k, ¶136) that can be actuated to move the locking mechanism between: a locked configuration in which the connection feature is locked in place relative to the connection interface (Fig. 1a and 21a, ¶136); and an unlocked configuration in which the connection feature is removable from the connection interface (when 112 is unthreaded, enabling disassembly).
As to claim 6, Reglos discloses a guide dilator (200, 202s) capable of inserting into the access pathway to engage the tissue (Figs. 15 and 16, ¶150), the guide dilator comprising a first side (left side as shown in Fig. 19a) shaped to be coupled to the first retractor blade (Fig. 19a) and a second side (right side as shown in Fig. 19a) shaped to be coupled to the second retractor blade (Fig. 19a) capable of use to guide insertion of the first retractor blade and the second retractor blade into the access pathway (Fig. 19a, ¶152).
claim 10, Reglos discloses that the rack coupled to the first arm and the second arm comprises a mounting feature (212, Figs. 1a, 2a, 3a, and 19a) capable of securing to an attachment arm fixedly mounted proximate the surgical site (¶152).

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackwell et al. (US 2009/0036746, hereinafter “Blackwell”).
As to claim 16, Blackwell discloses a retractor system (Figs. 1-14) capable of providing access to a surgical site along an access pathway surrounded by tissue (Fig. 1, abstract), the retractor system comprising: a first arm (left 32 as shown in Fig. 1); a second arm (right 32 as shown in Fig. 1, 112, 114, right 138 as shown in Fig. 1) capable of connecting to the first arm (Fig. 1) via a rack (132) such that the first arm is capable of translating along the rack in a first retraction direction relative to the second arm (via 108 along 134, Fig. 1), the second arm comprising a connection interface (138, Fig. 1, ¶44); a first retractor blade (22) capable of securing to the first arm such that the first retractor blade extends into the access pathway (Fig. 1), the first retractor blade comprising a first tissue engagement surface (left facing surface as shown in Fig. 1) that engages the tissue (Fig. 1); a second retractor blade (24) capable of securing to the second arm such that the second retractor blade extends into the access pathway (Fig. 1), the second retractor blade comprising a second tissue engagement surface (right facing surface as shown in Fig. 1) that engages the tissue (Fig. 1); and a guide dilator (160) capable of being inserted into the access pathway to engage the tissue (Fig. 6, ¶48), the guide dilator comprising a first side (rearward facing exterior side as shown in Fig. 5, i.e. upward facing exterior side as shown in Fig. 7) shaped to receive the first 
As to claim 17, Blackwell discloses the first side comprises a first slot (164a) shaped to receive the first retractor blade within the first side of the guide dilator (Fig. 6, ¶48); and the second side comprises a second slot (164b) shaped to receive the second retractor blade within the second side of the guide dilator (Fig. 6, ¶48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reglos in view of Predick et al. (US 2017/0238918, hereinafter “Predick”).
As to claims 4 and 5, Reglos discloses the invention of claim 1 where the first arm and first blade appear to be a single structure (Figs. 9a, 9b, 12a, and 12b).
Reglos is silent to the first arm comprises a first blade interface; the first retractor blade comprises a first arm interface securable to the first blade interface; one of the claim 5, Reglos is silent to the first blade interface comprises the socket and the first arm interface comprises the boss and the bridge; and the boss is insertable into the socket along an insertion direction that is generally parallel to the access pathway. 
Predick teaches a similar retractor system (Figs. 6-24) capable of providing access to a surgical site along an access pathway surrounded by tissue (¶6), the retractor system comprising: a first arm (214); a second arm (216) capable of connecting to the first arm (Fig. 16); a first retractor blade (282) capable of securing to the first arm such that the first retractor blade extends into the access pathway (Fig. 17, ¶96), the first retractor blade comprising a first tissue engagement surface that engages the tissue (Figs. 13 and 17); a second retractor blade (316) capable of securing to the second arm such that the second retractor blade extends into the access pathway (Fig. 17, ¶96), the second retractor blade comprising a second tissue engagement surface that engages the tissue (Figs. 13 and 17); a third arm (218); and a third retractor blade (342) capable of securing to the third arm such that the third retractor blade extends into the access pathway to engage the tissue (Fig. 13), the third retractor blade comprising a third tissue engagement surface that engages the tissue (back of 342 as shown in Fig. 13), the third retractor blade comprising a third cross-sectional shape oriented generally parallel to the first retraction direction (Fig. 12); the first arm comprises a first blade interface (292); the first retractor blade comprises a first arm interface (upper portion of claim 5, Predick teaches that the first blade interface comprises the socket (as defined) and the first arm interface comprises the boss and the bridge (as defined); and the boss is capable of inserting into the socket along an insertion direction that is generally parallel to the access pathway (Figs. 15a, 15b, and 17).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify arm-blade interface as disclosed by Reglos to include the socket, boss, bridge, and lock as taught by Predick in order to enable the blades to be slidingly received within the arms and subsequently maintained in position relative to arms (Predick ¶93) and to enable to the blade portion to be removed from the arm for cleaning/sanitizing. 

As to claims 11-13, Reglos discloses a retractor system (10) capable of providing access to a surgical site along an access pathway surrounded by tissue (abstract, Fig. 19b), the retractor system comprising: a first arm (156, 126, 62, upper portion of 158 as  
Reglos is silent to the first arm comprises a first blade interface; the first retractor blade comprises a first arm interface securable to the first blade interface; and the first arm interface is engageable with the first blade interface by moving the first arm interface, relative to the first blade interface, along an insertion direction generally parallel to the access pathway and toward the surgical site. As to claim 12, Reglos is silent to one of the first blade interface and the first arm interface comprises a socket defined by a partial wall defining a circumferential opening; and the other of the first blade interface and the first arm interface comprises a boss at one end of a bridge, wherein the boss is insertable into the socket such that the bridge resides in the claim 13, Reglos is silent to the first blade interface comprises the socket and the first arm interface comprises the boss and the bridge; and the boss is insertable into the socket along the insertion direction. 
Predick teaches a similar retractor system (Figs. 6-24) capable of providing access to a surgical site along an access pathway surrounded by tissue (¶6), the retractor system comprising: a first arm (214); a second arm (216) capable of connecting to the first arm (Fig. 16); a first retractor blade (282) capable of securing to the first arm such that the first retractor blade extends into the access pathway (Fig. 17, ¶96), the first retractor blade comprising a first tissue engagement surface that engages the tissue (Figs. 13 and 17); a second retractor blade (316) capable of securing to the second arm such that the second retractor blade extends into the access pathway (Fig. 17, ¶96), the second retractor blade comprising a second tissue engagement surface that engages the tissue (Figs. 13 and 17); wherein: the first arm comprises a first blade interface (292); the first retractor blade comprises a first arm interface (upper portion of 282 as shown in Fig. 17) capable of securing to the first blade interface (via lock 280, Fig. 15a and 17, ¶93); and the first arm interface is capable of engaging with the first blade interface by moving the first arm interface (Figs. 15a, 15b, and 17), relative to the first blade interface, along an insertion direction generally parallel to the access pathway and toward the surgical site (Figs. 6-9, 14, 15a, 15b, and 17). As to claim 12, Predick teaches that the first blade interface comprises a socket (292, Figs. 15A and 15B) defined by a partial wall (Figs. 15A and 15B) defining a circumferential opening (Figs. 15A and 15B); the first arm interface comprises a boss (cylindrical portion at top of upper portion of 282 as shown in Fig. 17) at one end of a bridge (portion extending claim 13, Predick teaches that the first blade interface comprises the socket (as defined) and the first arm interface comprises the boss and the bridge (as defined); and the boss is capable of inserting into the socket along the insertion direction (as defined, Figs. 15a, 15b, and 17). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify arm-blade interface as disclosed by Reglos to include the socket, boss, bridge, and lock as taught by Predick in order to enable the blades to be slidingly received within the arms and subsequently maintained in position relative to arms (Predick ¶93) and to enable to the blade portion to be removed from the arm for cleaning/sanitizing. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reglos in view of Blackwell et al. (US 2009/0036746, hereinafter “Blackwell”).
As to claim 7, Reglos discloses the invention of claim 6.
Reglos is silent to the first side comprises a first slot shaped to receive the first retractor blade; and the second side comprises a second slot shaped to receive the second retractor blade.
Blackwell teaches a similar retractor system (Figs. 1-14) comprising: a first arm (left 32 as shown in Fig. 1); a second arm (right 32 as shown in Fig. 1, 112, 114, right 138 as shown in Fig. 1) capable of connecting to the first arm (Fig. 1) such that the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the guide dilator sides and blade surfaces as disclosed by Reglos by adding the guide dilator slots and blade protrusions as taught by Blackwell in order to guide the retractor blades along the dilator (Blackwell ¶s 48 and 49) with a reduced outer diameter of the dilator and working channel and .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reglos and Predick in view of Lauf et al. (US 2019/0274671, hereinafter “Lauf”).
As to claim 14, the combination of Reglos and Predick discloses the invention of claim 12 as well as that the socket comprises a socket hole (Predick Figs. 7, 9, 14, 15a, and 15b); the boss comprises a boss hole (Predick Figs. 17); wherein the retractor system further comprises a fastener (Reglos 280) capable of being inserted into a hole in the arm and rotate to secure the boss within the socket (Reglos Figs. 15a, 15b, and 17, ¶93). 
The combination of Reglos and Predick is silent to the retractor system further comprises a fastener insertable into the boss hole and the socket hole along the insertion direction to secure the boss within the socket.
Lauf teaches a similar retractor system (Figs. 1-25) comprising: a first arm (55, 61); a second arm (54, 57); a first retractor blade (88) capable of securing to the first arm such that the first retractor blade extends into the access pathway (Fig. 11); a second retractor blade (88) capable of securing to the second arm such that the second retractor blade extends into the access pathway (Fig. 11); wherein: the first arm comprises a first blade interface (Fig. 7); the first retractor blade comprises a first arm interface (Fig. 8) capable of securing to the first blade interface (Fig. 11, ¶57); the first blade interface comprises a socket (70) defined by a partial wall defining a 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the fastener and specify the arm and blade holes as disclosed by the combination of Reglos and Predick have a fastener that extends through the arm and blade holes as taught by Lauf in order to clarify the structure at the end of the arm for connecting to the blade using a known connection structure and select a known corresponding blade structure for predictably connecting with a retractor arm in a removably securable manner (Lauf Figs. 7, 8, 11, 12, 13, and 24, ¶57), i.e. to select a known alternative locking bolt/fastener for holding a blade in an arm of a retractor. 

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell in view of Ortiz et al. (US 2019/0083081, hereinafter “Ortiz”).
As to claims 18 and 19, Blackwell discloses the invention of claim 17 as well as at least one of the first retractor blade and the second retractor blade comprises a groove (50, Fig. 2) shaped to be capable of receiving at least part of the guide wire claim 19, Blackwell discloses first pin (26a) capable of being received in the groove of the first retractor blade and the second retractor blade (Fig. 4), the first pin comprising a first distal end (73) capable of anchoring in a first bone proximate the surgical site (Figs. 3 and 4, ¶39); and a second pin (26b) capable of being received in the groove of the first retractor blade and the second retractor blade (Fig. 4, ¶39), the second pin comprising a second distal end (73, ¶39) capable of anchoring in a second bone proximate the surgical site (Figs. 3 and 4, ¶39). 
Blackwell is silent to a guide wire having a distal end insertable into the surgical site along the access pathway. 
Ortiz teaches a similar retractor system (Fig. 6) comprising: a first arm (left arm shown in Fig. 6); a second arm (right arm shown in Fig. 6); a first retractor blade (left blade shown in Fig. 6, 500, ¶39); a second retractor blade (right blade shown in Fig. 6, 500, ¶39); a third arm (middle arm as shown in Fig. 6); and a third retractor blade (middle blade shown in Fig. 6, 500, ¶31); further comprising a guide wire (¶137) having a distal end capable of being inserted into the surgical site along the access pathway (¶137); wherein at least one of the first retractor blade and the second retractor blade comprises a groove (passage of ¶137) shaped to receive at least part of the guide wire therein (¶137).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system as disclosed by Blackwell by adding the guidewire receivable in the grooves as taught by Ortiz in order to provide initial retractor placement anchoring (Ortiz ¶137) with improved accuracy in placement and help stabilize during insertion through the patient tissue (Ortiz ¶137). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell in view of Kim (US 2018/0085105).
As to claim 20, Blackwell discloses the invention of claim 16 as well as the first arm is slidably coupled to the rack to provide translation of the first arm relative to the second arm (Fig. 1); wherein with the first retractor blade secured to the first arm, the second retractor blade secured to the second arm: the second retractor blade is generally parallel to the first retractor blade (Fig. 1).
Blackwell is silent to a third arm comprising a connection feature removably securable to the connection interface; and a third retractor blade securable to the third arm such that the third retractor blade extends into the access pathway to engage the tissue, the third retractor blade comprising a third tissue engagement surface that engages the tissue, the third retractor blade comprising a third cross-sectional shape oriented generally parallel to the first retraction direction; and a fourth retractor blade securable to the rack such that the fourth retractor blade extends into the access pathway to engage the tissue, the fourth retractor blade comprising a fourth tissue engagement surface that engages the tissue, the fourth retractor blade comprising a fourth cross-sectional shape oriented generally parallel to the first retraction direction; wherein with the first retractor blade secured to the first arm, the second retractor blade secured to the second arm, the third retractor blade secured to the third arm, and the fourth retractor blade secured to the rack: the second retractor blade is generally parallel to the first retractor blade; and the fourth retractor blade is generally parallel to the third retractor blade and perpendicular to the first and second retractor blades.  
generally parallel to the first retraction direction (Fig. 1); wherein the first arm is slidably coupled to the rack to provide translation of the first arm relative to the second arm along the rack in the first retraction direction (Figs. 1 and 10-12); and a fourth retractor blade (52) capable of securing to the rack (via 58a and 27, Fig. 1) such that the fourth retractor blade extends into the access pathway to engage the tissue (Fig. 1), the fourth retractor blade comprising a fourth tissue engagement surface (right facing surface as shown in Fig. generally parallel to the first retraction direction (Fig. 1); wherein, with the first retractor blade secured to the first arm, the second retractor blade secured to the second arm, the third retractor blade secured to the third arm, and the fourth retractor blade secured to the rack: the second retractor blade is generally parallel to the first retractor blade (Fig. 1); and the fourth retractor blade is generally parallel to the third retractor blade (Fig. 1) and perpendicular to the first and second retractor blades (Fig. 1).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the second arm and system as disclosed by Blackwell by adding the connection interface, the third arm, and the fourth arm as taught by Kim in order to effect retraction of, e.g., soft tissue, in the transverse direction (Kim ¶s 60 and 61). 

Allowable Subject Matter
Claims 3, 8, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/AMY R SIPP/Primary Examiner, Art Unit 3775